Citation Nr: 0410863	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-31 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for the residuals of a stroke as the result of VA 
hospitalization or surgical or medical treatment in October 1995. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Stepdaughter



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from December 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for the residuals of a stroke 
as the result of VA hospitalization or medical or surgical 
treatment in October 1995.  The veteran perfected an appeal of 
this claim.  

The Board issued a decision in June 2003 that was subsequently 
vacated by a November 2003 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Appellee's Motion for 
Remand supporting the Court's order reflects that the June 2003 
Board decision was vacated and remanded for readjudication in 
light of the Veterans Claims Assistance Act of 2000 (VCAA).  This 
case is REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In a March 2004 brief, the veteran's representative contended that 
VA should provide additional specific notice to the veteran in 
order to comply with the notice provisions of the VCAA.  Pursuant 
to the Court's June 2003 order, a REMAND is needed to provide 
additional notice to the veteran pursuant to the VCAA. 


Accordingly, this case is REMANDED for the following:

1. The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), are fully complied with and 
satisfied.  See also  38 C.F.R.        § 3.159 (2003).  The RO 
should also notify the veteran of what evidence is required to 
substantiate the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for the residuals of a stroke as the result of VA 
hospitalization  or surgical or medical treatment in October 1995, 
what evidence, if any, the veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO should provide the veteran written notification 
specific to his claim of the impact of the notification 
requirements on his claim.  

2. If any benefit sought on appeal remains denied, the appellant 
and his attorney should be furnished a supplemental statement of 
the case and should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 



